Case 3:19-cr-00029-AET Document 19 Filed 03/08/19 Page 1 of 1 Page|D: 206

UN|TED STATES DlSTR|CT COURT

ols'rnlcr ol= NEW JERSEY
cHAMBERs oF u.s. couRTHousE
ANNE E. THoMPsoN 402 E. sTATE s'rRt-:ET
Jqul-: nooM 4000
TRENToN, NJ ossos
(609) 989»2123 tel
(609) 989-2007 tax
March 8, 2019
M

To: All Counsel
Re: US v. Gll_.MORE, 19- cr-29(AET)

Dear Counsel,

We agreed today that the defense Would tile a response to the Govemment’s
“Daubert” motion by March 14, 2019 and that the Government would reply by March 21“.
My position, therefore, is that a March 29, 2019 trial date is not feasible. I will advise you, by
March 215l of a new trial date. We will focus on early April.

Very truly yours,

ANNE E. THOMPSON

U.S.D.J.

AET:adi

